DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 19 objected to because of the following informalities:  Claims 1, 10 and 19 are lacking proper punctuation. Claims should end with periods. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second threshold value" in line 32.  There is already antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a second threshold value" in 37.  There is already antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a second threshold value" in 3.  There is already antecedent basis for this limitation in the claim.
	Claims 2-9 and 11-18 are rejected as depending on rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QI, Bozhao. Banerjee, Suman. “GonioSense: A Wearable-Based Range of Motion Sensing and Measurement System for Body Joints”, October, 2016. (hereinafter – Qi).

Regarding claims 1, 10 and 19, Qi discloses A processor-implemented method, comprising (Abstract and entire document):
capturing a sensor data, specific to a shoulder movement in a plurality of phases, using a smart watch wherein the smart watch is configured to continuously monitor and quantify the shoulder movement (302) (FIG. 1, “an overview of Goniosense. IMU data is collected using a smartwatch on subject’s wrist.”);
processing, via one or more hardware processors, the transmitted sensor data to extract a plurality of feature parameters specific to the shoulder movement in the plurality of phases (304) (Page 2, “System Design and Implementation: Our system has two modules, a front-end sensing module that records sensor data, and a back-end modeling module to reconstruct the joint motion and estimate ROM values.”);
applying, via the one or more hardware processors, a rule-based engine algorithm on the captured sensor data to determine a shoulder motion classification, wherein applying the rule-based engine algorithm comprising (306): pre-processing a plurality of raw signals in the collected sensor data to obtain a filtered signal using a normalization technique (Page 2, “System Design and Implementation: Our system has two modules, a front-end sensing module that records sensor data, and a back-end modeling module to reconstruct the joint motion and estimate ROM values.”);
detecting a plurality of negative peaks using a gradient descent method and a plurality of positive peaks using a modified gradient descent method from the filtered signal (Page 2, “During this process, the accelerometer readings along the z-axis should stay somewhat stable compared to those of the other two axis. Based on this fact, we develop a threshold-based method to determine which axis the smartwatch is rotating around. Further we need to infer which motion it is being measured. Our algorithm calculates the standard deviation of acceleration values along each axis, and sets up a threshold to filter out the axis which has the smallest standard deviation.”);
removing a plurality of false positive peaks from the detected plurality of positive peaks and removing a plurality of false negative peaks from the detected plurality of negative peaks using a reverse scanning technique (Page 2, “During this process, the accelerometer readings along the z-axis should stay somewhat stable compared to those of the other two axis. Based on this fact, we develop a threshold-based method to determine which axis the smartwatch is rotating around. Further we need to infer which motion it is being measured. Our algorithm calculates the standard deviation of acceleration values along each axis, and sets up a threshold to filter out the axis which has the smallest standard deviation.” X, Y or Z peaks are removed if under a threshold such that the real measurement can be examined.);
estimating an instantaneous angle of shoulder (0s) with respect to thorax or neutral position from the filtered signal (FIG. 1-4);
detecting 90-degree cross point using the estimated instantaneous angle of shoulder (FIG. 1-4);
finding a corresponding motion gravity value(Z- axis) for the detected 90-degree cross point (FIG. 1-4);
classifying the shoulder motion as extension, if the motion gravity value(Z-axis) at 90-degree cross point is more than a first threshold value (Page 2, “During this process, the accelerometer readings along the z-axis should stay somewhat stable compared to those of the other two axis. Based on this fact, we develop a threshold-based method to determine which axis the smartwatch is rotating around. Further we need to infer which motion it is being measured. Our algorithm calculates the standard deviation of acceleration values along each axis, and sets up a threshold to filter out the axis which has the smallest standard deviation.”);
 finding a correlation between a motion yaw and a roll between zero-degree and 45-degree (FIG. 1-4);
classifying the shoulder motion as abduction, if the correlation between a motion yaw and a roll is greater than a second threshold value and (Page 2, “During this process, the accelerometer readings along the z-axis should stay somewhat stable compared to those of the other two axis. Based on this fact, we develop a threshold-based method to determine which axis the smartwatch is rotating around. Further we need to infer which motion it is being measured. Our algorithm calculates the standard deviation of acceleration values along each axis, and sets up a threshold to filter out the axis which has the smallest standard deviation.”);
classifying the shoulder motion as flexion, if the correlation between the motion yaw and the roll is lesser than a second threshold value (Page 2, “During this process, the accelerometer readings along the z-axis should stay somewhat stable compared to those of the other two axis. Based on this fact, we develop a threshold-based method to determine which axis the smartwatch is rotating around. Further we need to infer which motion it is being measured. Our algorithm calculates the standard deviation of acceleration values along each axis, and sets up a threshold to filter out the axis which has the smallest standard deviation.”);
estimating, via the one or more hardware processors, (i) a range of motion, associated with the shoulder motion classified among one of the extensions, abduction and flexion, using the extracted plurality of feature parameters (Page 2, “System Design and Implementation: Our system has two modules, a front-end sensing module that records sensor data, and a back-end modeling module to reconstruct the joint motion and estimate ROM values.”); and
a velocity, an arm movement and a performance score using the extracted plurality of feature parameters (308) (FIG. 1-4, and page 2, “In this experiment, we measured the subject’s active and passive ROM using goniometer/inclinometer for each motion.”);
Regarding claims 2 and 11, Qi discloses The method of claim 1, wherein the sensor data is captured using a time series IMU sensor (accelerometer, a gyroscope and a magnetometer) present on the smart watch and the sensor data and the sensor data is transmitted to at least one of a mobile phone, a laptop or a cloud server, via a wireless communication method for processing (Page 2, “The sensing module receives sensor data from the smartmatch and stores those data into SQLite database on the smartphone. Three types of sensor data are recorded into database, namely they are acceleration, gyroscope and magnetic field.”).
Regarding claims 3 and 12, Qi discloses The method of claim 1, wherein the plurality of phases comprises a stance phase of hand, an acceleration phase of hand, a deceleration phase of hand and a recovery phase of hand (FIG. 1-4).
Regarding claims 4 and 13, Qi discloses The method of claim 1, wherein the sensor data comprises one or more of a mean, a median, a slope of the data and a time domain features (FIG. 1-4).
Regarding claims 5 and 14, Qi discloses The method of claim 1, wherein the plurality of feature parameters further comprises motion gravity 'Y', motion gravity 'Z', motion roll and a motion yaw (FIG. 1-4).
Regarding claims 6 and 15, Qi discloses The method of claim 1, wherein determining the accuracy of the rule engine-based algorithm further comprises comparing the estimated instantaneous angle of shoulder (0s) with a manual goniometer using a root mean square error (Page 2, “The data modeling module running on the smartwatch determines the joint motion and estimates ROM values. The ground truth of each joint motion is measured using either a goniometer or an inclinometer.”)
Regarding claims 7 and 16, Qi discloses The method of claim 1, wherein the step of estimating the range of motion further includes estimating the range of motion during maximal shoulder activity, relative shoulder activity, pre and post a medical operation/surgery (Page 2, “There are two types of ROM, passive range of motion (PROM) and active range of motion (AROM). PROM is the arc of motion attained by an examiner without assistance from the subject, while AROM is the arc of motion attained by a subject during unassisted voluntary joint motion.” And further “They include: (i) mechanisms to improve joint ROM value estimation accuracy; (ii) algorithms that can identify more joint motions; (iii) testing system performance in hospitals, with patients having different joint injuries.”).
Regarding claims 8 and 17, Qi discloses The method of claim 1, wherein the step of estimating the velocity of the shoulder movement includes quantification of the performance score, analyzing a trend and adherence to a rehab (Page 2, “There are two types of ROM, passive range of motion (PROM) and active range of motion (AROM). PROM is the arc of motion attained by an examiner without assistance from the subject, while AROM is the arc of motion attained by a subject during unassisted voluntary joint motion.” And further “They include: (i) mechanisms to improve joint ROM value estimation accuracy; (ii) algorithms that can identify more joint motions; (iii) testing system performance in hospitals, with patients having different joint injuries.”).
Regarding claims 9 and 18, Qi discloses The processor implemented method of claim 1, further comprising remotely monitoring the shoulder movement using the estimated range of motion (Page 2, “The sensing module collects data during the measurement process and stores the data into local databases. The modeling module can analyze data in real time as well as offline. We implemented a preliminary version of GonioSense on the Android platform”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791